Citation Nr: 0901872	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to 
August 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Medical and Regional Office (RO) Center in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected hepatitis C are worse than reflected in the 
0 percent (noncompensable) disability evaluation assigned by 
the agency or original jurisdiction (AOJ) under Diagnostic 
Code 7354 in a May 2004 rating decision.  In a November 2004 
notice of disagreement, he asserted that hepatitis C prevents 
him from working as a barber.  In a June 2006 statement from 
the appellant's representative, it was noted that the 
appellant had undergone a recent ultrasound of the liver.  

The Board notes that nonsymptomatic hepatitis is rated as 
noncompensable (0 percent).  A 10 percent rating is assigned 
for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of a least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) have a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is warranted with serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatic C infection: Near constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right quadrant pain).  38 
C.F.R. § 4.114, Diagnostic Code 7354 (2008).  

In a January 2006 VA record, the physician noted that the 
appellant was frustrated that he was unable to work as barber 
due to hepatitis C, and was advised of such by his primary 
doctor, due to risk of exposure to others since scissors were 
used, and thus, was unable to obtain licensure.  Complaints 
of malaise due to hepatitis C were noted, and the examiner 
stated that due to the appellant's medical problems, to 
include service-connected post-traumatic stress disorder 
(PTSD), he was totally disabled.  The Board finds that 
further development is necessary in order to make a 
determination as to the degree of impairment due to Hepatitis 
C.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all relevant VA 
treatment records from the Kansas City, 
MO,VA Medical Center from November 2005 to 
the present, to include any reports of 
liver ultrasound.  All records obtained 
should be associated with the claims file.  

2.  The AOJ should schedule the appellant 
for a VA examination to determine the 
degree of impairment due to hepatitis C.  
The claims file should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion as to the degree of 
impairment due to hepatitis C.  The AOJ 
should also request that the examiner 
provide an opinion as to the impact 
hepatitis C has on the appellant's 
employability, if any.  A complete 
rationale should accompany all opinions 
provided.  

3.  In light of the above, the claim 
should be readjudicated with any 
appropriate consideration of 38 C.F.R. 
§ 3.321.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the 
appellant afforded a reasonable period of 
time in which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


